DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-10 are pending in the instant application.  

Priority
This application is a divisional of U.S. Application No. 16/493,830, which issued as U.S. Patent No. 10,829,436, on November 10, 2020, and which is a 35 U.S.C 371 National Stage application of PCT/EP2018/000197, filed April 11, 2018 and claiming priority to German Application Nos. DE 10 2017 003 647.0, filed on April 13, 2017, DE 10 2018 002 891.8, filed on April 10, 2018.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);   In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,829,436 (“the `436 patent”).
Although the conflicting claims are not identical, they are not patentably distinct from each other because Applicant’s claims 1-8 and claims 1 and 3 of the `988 patent are drawn to a mixture of at least two ester compounds of the general formula (I) 
    PNG
    media_image1.png
    164
    537
    media_image1.png
    Greyscale
according to Applicant’s claim 1 and claim 1 of the `436 patent.  Because the present Application is a Divisional Application of the `436 patent, they share the specification.  All the species of the ester compounds of the general formula (I) in the present Application are also disclosed in the `988 patent. 

Claim Objection
Claims 2-10 are objected to as being dependent upon a rejected base claim 1.




Conclusions
Claims 2-10 are objected to. 
Claims 1-8 are rejected.


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/YONG L CHU/Primary Examiner, Art Unit 1731